The defendant having been convicted of murder without recommendation, and the only exception being on the general grounds, and the evidence amply supporting the verdict, the court did not err in refusing a new trial.
Judgment affirmed. All the Justices concur.
                       No. 14984. OCTOBER 7, 1944.
The defendant, a boy fifteen years of age, was convicted of murdering a woman about sixty by beating her over the head with *Page 427 
some heavy instrument, crushing her skull, and by stabbing her several times with a knife. The husband of the deceased testified that his wife had been engaged in gathering and selling what is known as "deer tongue;" that she had accumulated about $65, which he and she together had counted the Sunday before the homicide; and that this money was carried by her in a belt under her clothes. A witness testified that before the body was removed from the place of the homicide in the woods, this belt was found upon her person, but there was no money in it. Two witnesses testified that they heard the deceased scream, and went into the woods, where they saw the defendant hit her with his fist; that, after she had tried to run towards them, he stabbed her twice with a knife; and that these witnesses then ran from the place of the homicide and reported the crime to the G. B. I. Another witness testified that, immediately after the crime, the defendant came to his house with something that looked like blood on his clothes, and asked to be allowed to wash his hands, claiming that he had fallen into a mud hole and had got mud on them; that, while he was at this place, the two witnesses before referred to came to the front gate, and stated that this was the boy who had done the killing; and that thereupon the defendant ran. The defendant in his statement told the jury that the deceased had called him from the road into the woods; that, "She asked me where I was going and I told her, and I asked her where she was going and she said she was going into the woods to pick deer tongue, and my path went right through there and she was walking along talking about picking deer tongue; and I asked her about my money, and she got hot about the money and caught me in the collar and was choking me, and then she pulled a knife out of her bosom, and I tried to block the knife by holding my arm up and she cut me on the arm, and I took the knife from her and she kept on choking me, and I cut her and she slowed up a little, and I cut her again and she didn't turn me loose, and then I cut her again, and then she got the knife and backed me up to the corner of the fence, and I got hold of a piece of rail and hit her and she didn't turn me loose, and I hit her again and then dropped the rail and left her." The arresting officer testified that, when the defendant was arrested, he stated that there was a white man beating this old woman and he run there to help her and his hand was cut in two places, that *Page 428 
he then left, and that it was the white man and not he, who killed the deceased.